Citation Nr: 1007817	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-30 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for impotency.

2.  Entitlement to service connection for residuals of a 
groin injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 
1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

At his hearing before the Board in December 2007, the Veteran 
claimed to have developed a psychiatric disorder as a result 
of his inservice motor vehicle accident in January 1963.  
Additionally, he raised the issue of whether new and material 
evidence had been submitted to reopen his claim seeking 
service connection for an eye disorder due to his inservice 
motor vehicle accident.  These issues have not been developed 
for appellate consideration and are again referred to the RO 
for appropriate action.

The issue of entitlement to service connection for residuals 
of a groin injury is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The evidence of record does not show a current diagnosis of 
impotency related to the Veteran's military service, or any 
incident therein.


CONCLUSION OF LAW

Impotency was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's September 2004 and February 2008 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
VCAA defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
With respect to the Dingess requirements, the February 2008 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, as well as his identified VA and private 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In addition, a medical opinion concerning the 
etiology of the Veteran's current impotency diagnosis is of 
record.  Specifically, the June 2009 VA medical opinion, 
along with the September 2009 addendum, was based upon 
examination of the Veteran and a review of his claims file, 
including his service treatment records.  In addition, the VA 
examiner provided a rationale for the opinion provided.  
Accordingly, the Board concludes that the June 2009 VA 
medical opinion is adequate for evaluation purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  Finally, there is no sign in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).


Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Veteran is seeking service connection for impotency.  He 
attributes this condition to an inservice car accident.  At 
his January 2008 hearing before the Board, the Veteran 
testified he was diagnosed with impotency in 1968.  He also 
testified that he was married following his discharge from 
the service and that he subsequently had two children with 
his spouse, born five years apart.

Historically, the Veteran served in the Army from March 1962 
to March 1964.  A review of his service treatment records 
revealed that the Veteran was treated for injuries incurred 
in a car accident in November 1963.  Pursuant to treatment 
following the car accident, the record reflects diagnoses of 
concussion of the brain, facial laceration, and adductor 
muscle spasm, right leg.  A November 1963 treatment report 
noted his complaints of pain in the right groin and thigh.  
The report concluded with a diagnosis of adductor muscle 
spasm.  His January 1964 separation examination noted that 
his genitourinary system was normal.  

In March 1972, the Veteran filed a claim seeking service 
connection for facial scars and residuals of head and right 
leg injuries.  On his application form, the Veteran indicated 
that his first child was born in 1965, and that his second 
child was born in 1970.  No reference to or complaints of 
impotency was indicated.

A January 1982 statement from the Veteran's spouse noted that 
the Veteran "has trouble performing sexual intercourse and 
sometimes cannot perform at all because of severe pain in his 
legs, and when he does is unable to sleep the rest of the 
night.  This has been a problem for a long time."


A statement received from the Veteran in December 2003 noted 
his complaints of impotency which he attributed to pain from 
his head, groin, and leg injuries.

In June 2009, a VA genitourinary examination was conducted.  
The VA examiner noted the Veteran's inservice history of a 
right groin injury during his military service in 1963.  The 
Veteran indicated that he had intermittent right groin pain 
ever since.  It was also noted that the Veteran "complains 
of erectile dysfunction which he states started 15 years ago.  
He has had no erection at all in the past 8 years.  He has 
not tried any medications for his erectile dysfunction."  
Physical examination revealed that the Veteran had difficulty 
ambulating because his right knee was fused and he had back 
and left knee pain.  The examiner also noted mild tenderness 
to palpation in the right groin area.  A computed topography 
examination (CT scan) of the abdomen and pelvis, including 
the groin, was normal with no evidence of hernia and 
adenopathy.  The CT scan, however, revealed evidence of 
atherosclerosis of the distal aorta and iliac arteries.  
Laboratory testing was within normal limits, and the 
Veteran's testosterone was normal at 366.  The examination 
report concluded with diagnoses of right groin injury 
residuals and erectile dysfunction.  The VA examiner then 
opined that he did not believe the Veteran's erectile 
dysfunction was secondary to his groin injury.  In support of 
his opinion, he indicated that the Veteran's CT scan of the 
abdomen was normal.  The examiner further noted that the 
Veteran had a history of hypertension and atherosclerosis, so 
his erectile dysfunction was most likely related to these 
disorders.  

A September 2009 addendum to this examination noted that the 
VA examiner had reviewed the Veteran's claims file.  The 
addendum noted the Veteran's inservice history of an 
automobile accident in November 1963.  The VA examiner 
repeated his opinion that the Veteran's erectile dysfunction 
was most likely secondary to hypertension and the 
atherosclerosis that was shown on the CT scan, and not from 
any groin injury.

Based upon its longitudinal review of the record, the Board 
concludes that service connection is not warranted for 
impotency.  Specifically, the Board finds that the evidence 
of record does not show the Veteran currently has impotency 
related to his active duty service, or any incident therein.


Initially, the service treatment records are negative for any 
complaint of finding of impotency.  While he was shown to 
have been treated for right groin pain inservice, no 
complaints of impotency or erectile dysfunction were noted 
either inservice or for decades thereafter.  In addition, the 
record reflects that the Veteran fathered two children after 
his discharge from the service, the last of which was born in 
1970, over six years after his discharge from the military.

The earliest post-service complains of any sexual performance 
difficulties was the statement from the Veteran's spouse in 
January 1982, over 17 years after the Veteran's discharge 
from the service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the appellant failed to provide evidence 
which demonstrated continuity of symptomatology, and failed 
to account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  The lack 
of any prior reference to impotency or erectile dysfunction 
in his service treatment and post service treatment records 
prior to 1982, along the birth of the Veteran's two children 
several years after service, weighs heavily against the 
Veteran's claim. 

Although the Veteran and his spouse contend that his current 
impotency resulted from his military service, these 
statements are not competent evidence to establish a 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  In addition, the Veteran's contentions 
herein are not consistent.  At his hearing before the Board, 
the Veteran testified that he had difficulties related to 
impotency ever since his discharge from the service.  
Nevertheless, service and post service treatment records are 
silent for any complaints relating to this condition for 
decades after his discharge from the service.  Moreover, he 
is shown to have fathered two children post service.  
Finally, at the June 2009 VA examination, the Veteran report 
impotency for only the past 15 years, and no erection at all 
for only the past 8 years.

The only medical evidence of record that provides an opinion 
on the etiology of the Veteran's current impotency is the 
June 2009 VA examiner's opinion.  Specifically, the VA 
examiner opined that the Veteran's erectile dysfunction was 
not secondary to his groin injury.  The VA examiner further 
opined that the Veteran's erectile dysfunction was most 
likely related to the Veteran's nonservice-connected 
hypertension and atherosclerosis.  In support of this 
opinion, the VA examiner noted that the Veteran reported 
complaints of erectile dysfunction "which he states started 
15 years ago."  Moreover, a CT scan of the abdomen and 
pelvis was within normal limits, other than evidence of 
atherosclerosis of the distal aorta and iliac arteries.  The 
VA examiner further noted that laboratory testing was within 
normal limits, and his testosterone was normal at 366.  The 
VA examiner's opinion was based upon a review of his claims 
file and physical examination of the Veteran.  In addition, 
the VA examiner provided a rationale for the opinion given.  

Accordingly, although there is a current diagnosis of 
erectile dysfunction, it is not shown by the competent and 
credible evidence to be related to the Veteran's military 
service or to any incident therein.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for impotency, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for impotency is denied.


REMAND

The Veteran is seeking service connection for residuals of a 
groin injury.  In June 2009, the Veteran underwent a VA 
genitourinary examination.  At the examination, the Veteran 
reported a history of intermittent groin pain ever since an 
inservice motor vehicle accident in 1963.  A CT scan of the 
abdomen and pelvis, including the groin, revealed no evidence 
of hernia or adenopathy.  The VA examiner indicated that the 
Veteran's groin examination was normal.  The VA examiner also 
noted findings, however, of "some mild tenderness to 
palpation in the right groin."  In a September 2009 addendum 
to this examination report, the VA examiner opined "that the 
pain that he is experiencing in his groin is at least as 
likely as not the same pain that he was experiencing in the 
service after the accident, although I could not come up with 
the diagnosis as far as the etiology of his pain."

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In this case, however, the VA examiner acknowledges the 
Veteran's current objective symptoms of pain in the right 
groin, opines that it is at least as likely as not the same 
pain that he was experiencing in the service after the 
accident, and also states, "I could not come up with the 
diagnosis as far as the etiology of his pain."  The Board 
finds these findings and conclusions to be contradictory and 
inconsistent.  Under these circumstances, a new VA 
examination should be conducted to determine if any chronic 
residuals of a groin injury are found, and if so, if these 
residuals are related to the Veteran's military service, 
including his inservice diagnosis of adductor muscle spasm.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for 
residuals of a groin injury since his 
discharge from the service.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
All evidence obtained must be associated 
with the claims file.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure such records, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  Thereafter, the RO must afford the 
Veteran the appropriate VA examination to 
determine the etiology of any current 
chronic groin disabilities found.  The 
claims folders must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical records, 
and with consideration of the Veteran's 
statements as to observable symptoms, the 
examiner must provide an opinion as to 
whether any current chronic groin 
disability is present, and if so found, 
the examiner must comment on whether any 
disorder found was caused by or aggravated 
by his military service, to include as a 
result of his inservice motor vehicle 
accident in November 1963 and/or inservice 
diagnosis of right adductor muscle spasm.  
A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the November 2009 supplemental 
statement of the case must be provided to 
the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


